   Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 1 of 12 PageID #:693




                          IN THE UNITED STATES DISTRICT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DEANDRE CRAWFORD,                                     )
                                                      )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      Case No. 18 C 04882
                                                      )
LT. CHARLES BEST,                                     )      Judge Edmond E. Chang
WARDEN PFISTER, LT. BENNETT, et al.                   )      Magistrate Judge Jeffrey T. Gilbert

                            AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:


       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject

to this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.


       2.       Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL - ATTORNEYS EYES ONLY” by the

producing party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential,

including written and verbal testimony as to IDOC TACT procedures; (d) medical information

concerning any individual; (e) personal identity information; (f) income tax returns (including

                                                 1
    Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 2 of 12 PageID #:694




attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or employment

records of a person who is not a party to the case.. Information or documents that are available

to the public may not be designated as Confidential Information.


        3.        Designation.


                 (a)      A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - ATTORNEYS

EYES ONLY” on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images, duplicates,

extracts, summaries or descriptions that contain the Confidential Information. The marking

“CONFIDENTIAL - ATTORNEYS EYES ONLY” shall be applied prior to or at the time of the

documents are produced or disclosed. Applying the marking “CONFIDENTIAL - ATTORNEYS

EYES ONLY” to a document does not mean that the document has any status or protection by

statute or otherwise except to the extent and for the purposes of this Order. Any copies that are

made of any documents marked “CONFIDENTIAL - ATTORNEYS EYES ONLY” shall also be

so marked, except that indices, electronic databases or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked.


                 (b)      The designation of a document as Confidential Information is a

certification by an attorney or a party appearing pro se that the document contains Confidential

Information as defined in this order.1



1
  An attorney who reviews the documents and designates them as CONFIDENTIAL – ATTORNEYS EYES ONLY
must be admitted to the Bar of at least one state but need not be admitted to practice in the Northern District of
Illinois unless the lawyer is appearing generally in the case on behalf of a party. By designating documents
                                                        2
    Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 3 of 12 PageID #:695




         4.       Depositions.

         Deposition testimony is protected by this Order only if designated as “CONFIDENTIAL –

ATTORNEYS EYES ONLY” on the record at the time the testimony is taken. Such designation

shall be specific as to the portions that contain Confidential Information. Deposition testimony so

designated shall be treated as Confidential Information protected by this Order until fourteen

days after delivery of the transcript by the court reporter to any party or the witness. Within

fourteen days after delivery of the transcript, a designating party may serve a Notice of

Designation to all parties of record identifying the specific portions of the transcript that are

designated Confidential Information, and thereafter those portions identified in the Notice of

Designation shall be protected under the terms of this Order. The failure to serve a timely Notice

of Designation waives any designation of deposition testimony as Confidential Information that

was made on the record of the deposition, unless otherwise ordered by the Court.

          5.       Protection of Confidential Material.

                  (a)       General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof.

                  (b)       Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                  (1)      Counsel. Counsel for the parties and employees of counsel who have
                           responsibility for the action;



confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this Court on the subject
matter of the designation.

                                                           3
   Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 4 of 12 PageID #:696




              (2)     Parties. Individual parties and employees of a party but only to the extent
                      counsel determines in good faith that the employee’s assistance is
                      reasonably necessary to the conduct of the litigation in which the
                      information is disclosed;

              (3)     The Court and its personnel;

              (4)     Court Reporters and Recorders. Court reporters and recorders engaged
                      for depositions;

              (5)     Contractors. Those persons specifically engaged for the limited
                      purpose of making copies of documents or organizing or processing
                      documents, including outside vendors hired to process electronically
                      stored documents;
              (6)     Consultants and Experts. Consultants, investigators, or experts employed
                      by the parties or counsel for the parties to assist in the preparation and
                      trial of this action but only after such persons have completed the
                      certification contained in Attachment A, Acknowledgment of
                      Understanding and Agreement to Be Bound;

              (7)     Witnesses at depositions. During their depositions, witnesses in this action
                      to whom disclosure is reasonably necessary. Witnesses shall not retain a
                      copy of documents containing Confidential Information, except witnesses
                      may receive a copy of all exhibits marked at their depositions in
                      connection with review of the transcripts. Pages of transcribed deposition
                      testimony or exhibits to depositions that are designated as Confidential
                      Information pursuant to the process set out in this Order must be
                      separately bound by the court reporter and may not be disclosed to anyone
                      except as permitted under this Order.

              (8)     Author or recipient. The author or recipient of the document (not
                      including a person who received the document in the course of
                      litigation); and

              (9)     Others by Consent. Other persons only by written consent of the
                      producing party or upon order of the Court and on such conditions as
                      may be agreed or ordered.

              (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel




                                                4
   Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 5 of 12 PageID #:697




shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.


       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of deposition

testimony as required by this Order, even if inadvertent, waives any protection for deposition

testimony. If a party designates a document as Confidential Information after it was initially

produced, the receiving party, on notification of the designation, must make a reasonable effort

to assure that the document is treated in accordance with the provisions of this Order. No party

shall be found to have violated this Order for failing to maintain the confidentiality of material

during a time when that material has not been designated Confidential Information, even where

the failure to so designate was inadvertent and where the material is subsequently designated

Confidential Information.


       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.


       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.




                                                  5
    Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 6 of 12 PageID #:698




       9.      Challenges by a Party to Designation as Confidential Information. The designation

of any material or document as Confidential Information is subject to challenge by any party. The

following procedure shall apply to any such challenge.


               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.


               (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.
       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

                                                  6
    Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 7 of 12 PageID #:699




hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.


       12.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.


               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.


               (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.


               (c)     The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information in the court from which the subpoena or order issued.

The designating party shall bear the burden and the expense of seeking protection in that court

of its Confidential Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from


                                                  7
    Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 8 of 12 PageID #:700




another court. The obligations set forth in this paragraph remain in effect while the party has in

its possession, custody or control Confidential Information by the other party to this case.


       13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have

been filed under seal, and the party asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.


       14.     Obligations on Conclusion of Litigation.


               (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.



               (c)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - ATTORNEYS EYES ONLY” under this Order,

including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1) the

document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so. Retention

of Work Product and one set of Filed Documents. Notwithstanding the above requirements to

return or destroy documents, counsel may retain (1) attorney work product, including an index

that refers or relates to designated Confidential Information so long as that work product does

not duplicate verbatim substantial portions of Confidential Information, and (2) one complete set

of all documents filed with the Court including those filed under seal. Any retained Confidential

                                                    8
    Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 9 of 12 PageID #:701




Information shall continue to be protected under this Order. An attorney may use his or her work

product in subsequent litigation, provided that its use does not disclose or use Confidential

Information.

                (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.    Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.
         16.    No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be

construed or presented as a judicial determination that any document or material designated

Confidential Information by counsel or the parties is entitled to protection under Rule 26(c) of the

Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.


         17.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.


         So Ordered.



Dated:
                                               U.S. District Judge Edmond E. Chang



                                                  9
  Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 10 of 12 PageID #:702




WE SO MOVE                                      WE SO MOVE
and agree to abide by the                       and agree to abide by the
terms of this Order                             terms of this Order

Signature      /s/ Nicholas V. Alfonso          Signature     /s/ Sam Myer


Printed Name Nicholas V. Alfonso                Printed Name Samuel P. Myler


Counsel for:     IDOC Defendants                Counsel for: Plaintiff


Dated:           August 8, 2019                 Dated:        August 8, 2019



WE SO MOVE
and agree to abide by the
terms of this Order


Signature        /s/ Brett Furmanski

Printed Name       Brett R. Furmanski


Counsel for: Wexford Health Sources, Inc


Dated:            August 8, 2019




                                           10
  Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 11 of 12 PageID #:703




                                            ATTACHMENT A

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

NICHOLAS ELLIOT JENKINS,                       )
                                               )
                               Plaintiff,      )
                                               )
               v.                              )        No. 3:18-cv-50147
                                               )
TROY HENDRIX, et al.,                          )        Judge Iain D. Johnston
                                               )
                               Defendants.     )



                                   ACKNOWLEDGMENT
                                        AND
                                 AGREEMENT TO BE BOUND


                    The undersigned hereby acknowledges that he/she has read the Confidentiality

Order dated _______________________________ in the above-captioned action and attached

hereto, understands the terms thereof, and agrees to be bound by its terms. The undersigned

submits to the jurisdiction of the United States District Court for the Northern District of Illinois

in matters relating to the Confidentiality Order and understands that the terms of the

Confidentiality Order obligate him/her to use materials designated as Confidential Information in

accordance with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm or concern.




                                                   11
  Case: 1:18-cv-04882 Document #: 74-1 Filed: 08/08/19 Page 12 of 12 PageID #:704




             The undersigned acknowledges that violation of the Confidentiality Order may

result in penalties for contempt of court.



Name:

Job Title:

Employer:

Business Address:




Date:

                                       Signature




                                                   12
